DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated 02/24/2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2018/058303 filed on 03/30/2018, and claims foreign priority in French Republic application FR1752805 filed on 03/31/2017. 
Claim Status
Claims 1, 2, 4, 5, 8-17, 19, and 20 are pending and examined. Claims 1, 8, 15, 16, and 17 were amended. Claims 3, 6, 77, and 18 were cancelled. 
Withdrawn Claim Objections
Objection to claim 17 is withdrawn because the comma after 2 was deleted. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 2, 4, 5, 8-17, 19, and 20 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 103
	Rejections of claims 16 and 17 are withdrawn because claim 16 was amended to require at least one (C6-C18)alkyl malate. This limitation is not obvious over Pings and Nguyen.
New Claim Rejections —35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pings (GB 2 155 788A Published March 11, 1985 — of record in IDS dated 12/24/2019), Nguyen (US 2009/007 1493 Published March 19, 2009), and Cooper (US 2008/0262100 A1, Published October 23, 2008).
The claims encompass a cosmetic composition for caring and/or conditioning hair, being opaque and comprising 1)-v).
The teachings of Pings are related to compositions for conditioning hair comprising 0.1- 10 % silicone conditioning agent, 0.01-10 % a dimethicone copolyol, 0.1-10 % a lipid vehicle material, 0.05-5 % a cationic surfactant vehicle material, and the balance of water (Abstract). The lipid vehicle material includes esters with carbon chains of from 12 to 22 carbon atoms, where fatty esters are preferred (page 3 lines 13-19).
The dimethicone copolyol has the formula 

    PNG
    media_image1.png
    187
    357
    media_image1.png
    Greyscale
 where R is hydrogen, x is 1-100, y is 1-20, a and b are integers from 0 to 50 (page 2 lines 30-43). 
The cationic surfactant has the formula

    PNG
    media_image2.png
    109
    184
    media_image2.png
    Greyscale
where R1 and R2 are aliphatic groups having 1-22 carbon atoms, and R3 and R4 are each an alkyl group having 1-3 carbon atoms, and X- is selected from a halogen (page 3 lines 33-51). The composition contains optional components including additional solvents and opacifiers (page 4 lines 31-37). 
Pings does not teach one or more polyols as required by iii). 
The teachings of Nguyen are related to compositions for hair conditioning (Title). The composition comprises from about 10% to about 95% by weight of a solvent. The solvent includes water, alcohol, glycol, and mixtures thereof. Glycols include hexylene glycol, diethylene glycol, ethylene glycol, propylene glycol, dipropylene glycol, and mixtures thereof (paragraph 0062).
Pings and Nguyen do not teach the presence of at least one (C6-C18)alkyl malate. 
The teachings of Cooper are carrier liquids comprising a dispersed dopant (Abstract). Preferred carrier materials include esters of hydroxyfatty acids including C12-C13 alkyl malate (paragraphs 0022 and 0025). Dopants include hair conditioning agents (paragraph 0065). 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hair conditioning composition comprising a dimethicone copolyol of formula 

    PNG
    media_image1.png
    187
    357
    media_image1.png
    Greyscale
 where R is H, a and b are 0-50, and x is 1-100, y is 1-20; a cationic surfactant of formula 

    PNG
    media_image2.png
    109
    184
    media_image2.png
    Greyscale
where R1 and R2 are aliphatic groups having 1-22 carbon atoms, and R3 and R4 are each an alkyl group having 1-3 carbon atoms, and X- is selected from a halogen, a lipid vehicle comprising a fatty ester, an opacifier, water, and an additional solvent, with a reasonable expectation of success because Pings teaches hair conditioning compositions comprising a dimethicone copolyol, a cationic surfactant, a lipid vehicle comprising a fatty ester, water, and optional components comprising an opacifier and solvent, as described above. Pings does not describe specific additional solvents suitable for hair conditioning compositions. It would have been obvious to have looked to Nguyen for suitable solvents, in addition to water, because Nguyen’s teachings are concerned with hair conditioning compositions. It would have been prima facie obvious to have selected dipropylene glycol as the additional solvent, with a 
It would have been obvious to have formed the composition as opaque, with a reasonable expectation of success because Pings teaches adding an opacifier to the composition. A person skilled in the art would have known that the purpose of adding an opacifier to a composition is to make the composition opaque. Thus, modifying the composition to comprise and opacifier would have resulted in an opaque composition.
The claimed silicone is obvious over dimethicone copolyol disclosed by Pings because the claimed genus and the prior art genus overlap in scope.
The claimed cationic surfactant is obvious over cationic surfactant disclosed by Pings because the claimed genus and the prior art genus overlap in scope.
	Pings does not teach examples of fatty esters suitable as carrier materials. It would have been obvious to have looked to Cooper because Cooper teaches specific examples fatty ester 
Regarding claim 17, the difference between the claimed silicone and the prior art dimethicone copolyol is the length of the alkene chain connecting the Si atom to the pendant oxyethylene segment. The claim alkene chain is -CH2CH2- whereas the prior art alkene chain is -CH2CH2CH2-. The claimed structure is obvious the prior art structure because the structures are homologs and have a close structural similarity that a person skilled in the art would have expected them to have similar properties. MPEP 2144.09(I]) states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).”.
The present application was reviewed and there is no evidence that claimed composition has unexpected properties, nor that any of the claimed ranges are critical.
Conclusion
Claims 1, 2, 4, 5, 8-15, 19, and 20 are allowed. Claims 16 and 17 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617